Poffenbarger, Judge,

(concurring in pari; dissenting in pwri):

Except as to the refusal to remand with leave to the appellant to amend her bill and attack the Fry lease as a cloud on her title and thus bring before the court; for determination; the real controversy in the cause, the question of title to the oil and gas in place, I fully concur in the conclusions stated in the opinion and the result. The object of the original bill, viewed in the light of the case, subsequently developed by the answers and evidence, was the assertion and vindication of the appellant’s claim of title to the oil and gas in place. The allegations of invalidity in, and forfeiture of, her own lease, and the prayer for an injunction to stop drilling, were simply means to the end, the main object. While the bill did not fully disclose this, the answer of the defendant set up the Fky lease as a defense, and the Frys themselves were made parties defendant, on their own application, and asserted title to the oil and gas in themselves, basing their claim thereto on the Moredock deed, construed by them as reserving only the solid minerals. If they are mistaken in this, their lease is void and can be canceled as constituting a cloud on appellant’s title to the oil and gas, and whether they have title or not is a purely legal question, the construction of the reservation clause. Apparently there can be no issue of fact, calling for the intervention of a jury. If the Frys own the oil and gas, the amended bill would fail, not for want of jurisdiction, but for want of equity, since a court of equity can determine, in any proper case, whether a deed, lease or other muniment of title or right, respecting real estate, is really a mere cloud on the plaintiff’s title, and incidentall}1, whether the plaintiff has title, unless the question of title is one of fact, requiring jury determination.
As the defendant was operating under two leases and the two claims to the oil and gas centered in him as such lessee, the plaintiff could have originally assailed both leases in the same bill, her own for uncertainty and lack of mutuality, and the other for want of title in the lessor, and prayed cancellation of both, and so incidentally vindicated her title, if good, and prevented the threatened injury to her alleged property. She ought to be permitted to do, by amendment, what she could have done by an *135original bill, properly framed under the circumstances developed by the answer and evidence. “The matters in question arose out of the same transaction, and were so directly connected with each other, that they could well have been, incorporated in one suit involving the determination of the rights of the parties with respect to the lands. The amendment had no other effect than to make the bill read just as it might have been originally prepared consistently with the rules of equity practice. Mr. Justice Harlan, in Hardin v. Boyd, 113 U. S. 756, 763. Practically the only limitation we have on the right of amendment, with leave of the court, is that the amended bill shall not make a new case, since the statute authorizes an amendment in furtherance of substantial justice in all cases. Notwithstanding the broad power of amendment, so given, we say the amended, bill must not make a new case. New in what respect, form or substance? Plainly the latter, for amendment is the forensic weapon or instrument intended to prevent sacrifice of substance, right and justice to mere form and technicality. “Any imperfection in the frame of a bill may be remedied as often as occasion shall require.” Cooper’s Eq. Pl. 332; Story’s Eq. Pl., section 885. “It seems to me that as soon as it appears that the way in which a party has framed his case will not lead to a decision of the real matter in controversy, it is as much a matter of right on his part to have it corrected, if it can'be done without injustice, as anything else in the case is a matter of right.” Bowen, L. J., in Cropper v. Smith, 26 Chy. D. 700, 711. “In deciding whether leave shall be granted to amend a bill or not, they (courts of equity) disregard mere matters of form, and simply consider whether the amendment is necessary or not to reach the real and substantial merits of the case. The duty of the Court, in such eases, is to see to it that the pleadings are put in such form that the real matter in controversy may be fairly tried and justly decided.” Van Fleet, V. C., in Feary v. Hayes, 44 N. J. Eq. 425, 427. What is the issue disclosed, not by the bill only, but by the whole case? Plainly whether Kemper is entitled to drill under the Fry lease, or, differently stated, whether the appellant is owner of the oil and gas, and, therefore, has right to cancel that lease as a cloud on her title. This is the only matter of substance. Under some misapprehension, she has filed a bill which, tested by its terms, does not reach it, but *136the whole ease lays it before the' court. To deny right of amendment, because the form, frame or stated object of the bill does not come up to it, is to let form prevail over substance and right and turn parties out of court without deciding what they came into court to have settled. An amended bill would adhere strictly to the original subject of controversy and do nobody any injustice. It would simply conform to the case made by the proof and put in issue what the defendant as well as the plaintiff wants the court to decide. So far, I have not found an “all fours” case, -sustaining the position I take here, nor any such case against it. Likely cases of each class can be found. I stand on the general principles here stated. The main reason for refusing leave to amend, in certain stages of a case, is the danger of surprise to the defendant, or hardship in requiring him to take his proof over again. Sometimes it is justified by the bad faith of the plaintiff in attempting to baffle the defendant and deceive the court — mere’ dilatory conduct. Nothing of the kind appeal's lieré. Both parties want to make up and submit the very question we refuse to let them submit, and the amendment would conform to the answer and the proof taken. “If after the defendant has put in’his answer, the plaintiff thereby obtains new light, as to the circumstances of his case, he may amend his bill, in order to shape his case accordingly.” Story’s Eq. Pl., section 855. The amended bill need not adhere to the exact case set up in the original bill. Similarity in character is enough. Doonan v. Glynn, 26 W. Va. 225; Lamb v. Cecil, 25 W. Va. 288.

Modified and Affirmed.